                Case 2:20-cv-02012-RDP Document 29 Filed 02/09/21 Page 1 of 2                                                    FILED
                                                                                                                        2021 Feb-09 AM 10:58
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                            N.D. OF ALABAMA


AO 440(Rcv. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the
                                                 Northern District of Alabama


                       D          S        ,                  )
                                                              )
                                                              )
                                                              )
                            Plaintijf(sJ
                                                              )
                                                              )
                                v.                                    Civil Action No. 2:20-cv-02012-ROP
                                                              )
                JEFFERSON DUNN, et al.,                       )
                                                              )
                                                              )
                                                              )
                           Defendant(s)                       )

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Allen Knott
                                   6212 County Highway 12
                                   Hackleburg, AL 35564




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule I 2 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johl"lson Law Group
                                 2170 Highland Avenue, Suite 250
                                 Birmingham, AL 35205



        If you fail to respond, judgment by     default~Xe
                                                         entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                                     11-t -
Date:     l-aL.t>-ciDa\                                                                              ~
                                                                                   Signature of Clerk or Deputy Clerk

                                                                                . CLERK, U.S. DJSlllCT coua
                                                                                ROOM 140, U.S. COURTHOUSE
                                                                                   1729 5'H AVENUE NORTH
                                                                                    BIRMINGHAM, AL 35203
                       Case 2:20-cv-02012-RDP Document 29 Filed 02/09/21 Page 2 of 2


AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-02012-RDP

                                                       PROOF OF SERVICE
                       (This section should not he filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name ofindividual and title, ifany)                  Allen Knott
 was received by me on (date)                    1/22/21


         -"tf/ I personally served the summons on the individual at (place)           6212 County Highway 12, Hackleburg, AL 35564
                                                                                on (date)       2/2/21               ; or

           LJ I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          ~~~~~~~~~~~~~~~~-




           on (date)                               , and mailed a copy to the individual's last known address; or

           LJ I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                            ; or

           a   I returned the summons unexecuted because                                                                           ; or

           LJ Other (specify):



           My fees are$                            for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:
                                                                           b~ignature
                                                                                      Ken Mays - Private Process Server
                                                                                        Printed name and title




                                                                             130 lnv~rness Plaza, Ste. 500, Birmingham, Al 35242
                                                                                           Server 's address


 Additional information regarding attempted service, etc:
